Citation Nr: 1746364	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for depression.  

2.  Entitlement to service connection for a psychiatric disorder, to include a depressive disorder, post-traumatic stress disorder (PTSD), and attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has expanded the psychiatric issue on appeal to include any and all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (although a claim identifies a single psychiatric disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.

The underlying claim of entitlement to service connection for a psychiatric disorder include a depressive disorder, PTSD, and ADHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In a December 2006 rating decision, the RO denied a claim for service connection for depression on the basis that the evidence did not reflect that the Veteran's depression was incurred in, or aggravated by, military service, was related to an injury, event or occurrence in service, or had existed continuously since separation from service.  

2. The evidence received since the December 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for depression and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The December 2006 decision which denied service connection for depression is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the December 2006 decision is new and material, and the previously denied claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim to Reopen

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include PTSD, as a result of his in-service experiences while serving in the U.S. Army.  In this regard, the Board observes that the Veteran's claim seeking service connection for a psychiatric disorder, labeled by the AOJ as depression, was last considered and denied in the December 2006 rating decision.   Notice of this denial was provided to the Veteran, and the RO's decision in the matter is final.  See 38 U.S.C.A. §§ 7103 (a), 7104(b); 38 C.F.R. §§ 20.1103. 

Of note, only the claim of entitlement to service connection for depression requires reopening; the AOJ has not previously denied a claim for any other psychiatric disorder so the other claims are new claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Veteran filed a claim that led to this appeal in April 2010.  Despite the finality of a prior adverse decision regarding , a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156 (a), 20.1103, 20.1105. 

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

As noted above, in the December 2006 decision, the RO denied service connection for depression on the basis that the evidence did not reflect that the Veteran's depression was causally or etiologically related to his military service.  The decision stated that the depression was mostly due to the Veteran's legal problems and not due to a service connected condition and that he did not have depression during service.  The unestablished facts were therefore an in-service disease or injury and a nexus between an in-service disease or injury and any current depression.

Evidence received since the December 2006 rating decision includes VA treatment records dated from January 2007 to April 2017, the July 2013 Mental Disorders Disability Benefit Questionnaire (DBQ) report, and the May 2017 Hearing Transcript.  

VA treatment records dated from 2007 to April 2017 reflect assessments of major depressive disorder, PTSD, and ADD.  In a July 2013 Mental Disorders DBQ report, the VA physician diagnosed the Veteran with having recurrent major depressive disorder and attention deficit hyperactivity disorder (ADHD).  Also, during a January 2014 VA mental health outpatient visit, the Veteran reported to his therapist that during his period of advanced individual training following boot camp in 1979, he was sexually assaulted by three people while taking a shower, and as a result of this incident, he disliked showering or bathing to this day, and he endorsed symptoms of fear and embarrassment.  A number of VA treatment records dated from 2014 to 2017 reflect that the Veteran was treated for, and assessed with having, major depressive disorder and PTSD.  The VA treatment providers noted that the Veteran also presented with increased distress due to various factors, to include "ongoing avoidance dealing with military sexual trauma history."  During an April 2015 VA treatment visit, the VA therapist noted that some of the Veteran's psychiatric symptoms were due to his military sexual trauma.  

During his May 2017 hearing, the Veteran testified regarding the circumstances surrounding his military sexual trauma.  Specifically, the Veteran testified that in July/August 1979, while stationed in Fort Sam Houston, he was showering when a group of guys entered the room, cut out the lights, and sexually assaulted him.  See Hearing Transcript, pp. 7-9.  According to the Veteran, he first reported this incident to one of his psychologist at the VA medical center (VAMC).  The Veteran also testified that he was treated for his psychiatric symptoms in service, and he was even hospitalized at one point for these problems while he was stationed either in Fort Sill or in Germany.  According to the Veteran, during his treatment visits and hospitalization, although he did not report the military sexual trauma, he did report ongoing psychiatric problems, to include symptoms of anxiety and depression.  The Veteran further testified that he had continued experiencing, and receiving treatment for, his psychiatric symptoms since his separation from service.  See Transcript, pp. 10-15.  

After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156 (a).  The majority of this evidence is new, in that it was not previously of record.  In particular, the Board finds the more recent VA treatment records, the Veteran's hearing testimony and lay assertions, as well as statements made during his VA treatment sessions, to be new and material evidence within the provisions of 38 C.F.R. §3.156.  Indeed, the Veteran stated during his more recent VA treatment sessions that he was sexually assaulted by three men during the first few months of his military service, and related some of his psychiatric symptoms, including depression, to this traumatic in-service incident.  In addition, the Veteran has described continuing symptoms of depression, anxiety, alcohol dependence, avoidant behavior, fear, and isolation since his separation from service.  

Furthermore, during the April 2015 VA treatment visit, the Veteran's therapist alluded to a connection between some of his psychiatric symptoms and his military sexual trauma.  The more recent VA treatment records addressing the Veteran's military sexual trauma, as well as the Veteran's hearing testimony, and lay assertions of ongoing psychiatric problems which he related to his military sexual trauma, were not of record at the time of the December 2006 rating decision. As such, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a depression.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying claim of entitlement to service connection for a depression can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.  


REMAND

As discussed above, the Veteran contends that his current psychiatric disorder originated during his military service.  Specifically, he contends that he began experiencing psychiatric problems soon after his period of basic training, when he was sexually assaulted by three men while he was trying to take a shower.  

Turning to the Veteran's service treatment records, the Board notes that the Veteran's service treatment records reflect that he was seen at the military clinic, and at the Community Mental Health clinic on a number of occasions with complaints of, and seeking treatment for his psychiatric symptoms.   These records reflect various diagnoses of depression and alcohol abuse (see May 1985 consultation report); intermittent explosive disorder and atypical psychosis (see January 1991 consultation report); progressive depressive symptoms and adjustment disorder with depressed mood (see clinical reports dated in September 1992).  A February 1982 Emergency Care and Treatment report reflects that the Veteran was taken to a hospital after being assaulted.  Although the details of the assault are not provided, it was noted that the Veteran was intoxicated at the time he was brought in.  He was treated for, and diagnosed with a head concussion, left mandible fracture, and a facial fracture.  At his June 1993 separation examination, although the clinical evaluation of the psychiatric system was shown to be normal, in the accompanying medical history report, the Veteran reported a history of depression or excessive worry, as well as a history nervous trouble of any sort.  

The post-service treatment records demonstrate that the Veteran began seeking treatment and care for his psychiatric symptoms a few years after his separation from service, and specifically at the VA mental health clinic in March 1998.  During this treatment visit, the Veteran reported that during his period of active service, and specifically while he was stationed in Germany, he was admitted to a Psychiatric Ward where he was under observation for 72 hours and given medication for symptoms of paranoia and depression.  After interviewing the Veteran and conducting a mental status evaluation of him, the VA psychologist noted that the Veteran exhibited symptoms of insomnia, depression, guardedness, auditory hallucinations, irritability and anger.  He (the VA psychologist) diagnosed the Veteran with Axis I diagnoses of alcohol abuse, and R/O schizophrenia, paranoid type - both of which he deferred for further evaluation.  The VA psychologist also diagnosed the Veteran with Axis II diagnoses of borderline personality disorder and R/O antisocial personality disorder - both of which were also deferred.  

Subsequent VA medical records, dated from 2003 to the present time, reflect that the Veteran was seen on a continuing basis at the VAMCs in Orlando and Tampa, Florida, for treatment for various psychiatric problems and disorders, diagnosed as ADD, mood disorder not otherwise specified (NOS), major depressive disorder and PTSD.  

The Veteran was afforded a VA psychiatric examination in August 2010 during which time, he provided his military and medical history.  After reviewing the Veteran's claims file, interviewing him regarding his military and post-military history, and conducting a mental status evaluation of the Veteran, the VA examiner diagnosed him with alcohol dependence NOS, but found that the Veteran did not meet the diagnostic criteria for depression or adjustment disorder with depressed mood pursuant to the DSM-IV criteria.  

As discussed above, the July 2013 Mental Disorders DBQ report reflected  diagnoses of recurrent major depressive disorder and ADHD.  The VA psychiatrist also noted that the Veteran exhibited a number of psychiatric symptoms attributed to these disorders, to include a depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, memory loss, disturbances of motivation and mood, and suicidal ideation, to name a few.  Also, as mentioned in the section above, during the January 2014 VA outpatient treatment visit, the Veteran reported that he was sexually assaulted by three men during his period of advanced individual training following boot camp.  According to the Veteran, he did not know who these men were because they turned out the lights before attacking him in the shower.  

During his May 2017 Hearing, the Veteran testified regarding his military sexual trauma.  As discussed above, he also testified that he was hospitalized at a psychiatric facility for treatment of his psychiatric symptoms while either stationed in Fort Sill or in Germany.   

The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Likewise, under 38 C.F.R. § 3.304 (f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Based on the evidence of record, it does not appear that an attempt has been made by VA to corroborate the stressor identified by the Veteran.  In this regard, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304 (f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor; nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304 (f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

In addition, the medical evidence of record is unclear as to what psychiatric disorders the Veteran currently has.  Although the August 2010 VA examiner determined that the Veteran did not meet the criteria for diagnoses of depression and/or adjustment disorder with depressed mood, the VA physician who completed the July 2013 Mental Disorder DBQ report found that he did have diagnoses of major depressive disorder and attention-deficit hyperactivity disorder pursuant to the DSM-IV criteria.  Also subsequent VA mental health records reflect diagnoses of recurrent major depressive disorder and PTSD.  In light of the conflicting medical evidence, and given that the previous examiners did not have all the information and facts before them when evaluating the Veteran, the Board finds that on remand, the Veteran must be afforded another VA psychiatric examination in order to obtain a current diagnosis based on both examination and a review of his claims file.  The examiner must also address whether the Veteran has a current diagnosis of alcohol use disorder, and if so, whether said disorder is secondary to any of his current psychiatric disorders.  

In addition, as discussed above, the Veteran reported during a March 1998 VA mental health visit, and during his May 2017 hearing, that he was hospitalized while he was in service, during which time, he was under observation for 72 hours and given medication for his psychiatric problems.  Unfortunately, treatment records pertaining to the Veteran's hospitalization are not associated with the claims file.  Although his service treatment records have been retrieved and associated with the claims file, inpatient treatment records are usually held at a separate location than records pertaining to outpatient treatment.  If these records do exist, they have not been obtained and associated with the Veteran's service treatment records. Therefore, these records should also be obtained upon remand

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided with notice regarding the elements required to substantiate a claim for secondary service connection. In addition, the AOJ must send the Veteran a corrective VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2016). 

2.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304 (f)(5) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged assault(s) he endured in service, to include any other evidence corroborating the incident(s).  The Veteran should be asked to specifically provide statements from any witnesses to these incidents, or from the authorities to whom he may have reported the incidents. 

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor. Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.  Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished. If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action taken.

3.  The AOJ must take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed psychiatric disorder(s).  Also, the AOJ should ask the Veteran to provide both the name of the facility or hospital he received psychiatric treatment at, as well as his dates of treatment, while stationed in either Germany, or Fort Sill, Oklahoma.  

Once this information has been obtained, retrieve these records, as well as any updated treatment records from any VA facility, to include the Orlando and Tampa VAMCs. After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his psychiatric problems. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

4.  Once these records have been obtained and associated with the claims file, schedule the Veteran for a VA mental examination by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist who has not previously examined him. The claims file must be reviewed by the examiner in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record. 

Regarding the claim for any non-PTSD psychiatric disorder(s), the examiner must delineate all current psychiatric disorders exhibited by the Veteran, and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that this/these psychiatric disorder(s) is/are related to his military service.  If the examiner concludes that the alleged military sexual trauma did occur, then he or she would provide an opinion regarding the likelihood i.e. a 50 percent probability or greater, that the Veteran's psychiatric disorders are related to his military sexual trauma.  The examiner should take into consideration the service treatment records referenced in the body of the Remand which documented the Veteran's complaints of, and treatment for, various psychiatric symptoms and disorders, and address whether these were early manifestations of the Veteran's subsequently diagnosed psychiatric disorder(s).  The examiner must also address any lay statements of ongoing psychiatric symptoms since service discharge.  

Regarding the claim for PTSD, the examiner must also express an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD using both the DSM-IV and the DSM-5 criteria.  

The examiner must provide an opinion as to whether evidence of behavior changes or evidence from the Veteran's service records or other sources indicates that the military sexual trauma occurred.  If the examiner concludes that the alleged military sexual trauma did occur, provide an opinion as to whether it is at least as likely as not i.e. a 50 percent probability or greater,  that the Veteran has PTSD as a result of such incident.  If the examiner finds that the Veteran does not meet the criteria for PTSD, then the VA medical records that provide diagnoses of PTSD, to include VA treatment records dated from January 2014 to April 2017, must be explained.  The examiner must explain whether those were valid diagnoses of PTSD, and the Veteran's PTSD has since resolved, or whether the previous diagnoses of PTSD were not valid.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner should provide a clear and well-reasoned explanation as to why the Veteran does not meet the criteria for PTSD, and discuss how his behavior, symptoms, and day-to-day activities demonstrate that he does not meet the criteria for PTSD.  Additionally, if the examiner determines that the Veteran does not meet the criteria for PTSD, the examiner must explain what criterion or criteria he does not meet under the DSM-IV and DSM-5 criteria. 

In addition, if the Veteran is diagnosed with having any type of alcohol abuse disorder, the examiner must provide an opinion as to whether it is at least as likely as not, i.e. a 50 percent probability or greater, that the Veteran's alcohol dependence disorder was caused or a chronically worsened beyond normal progression by any of his psychiatric disorders.  If there has been such chronic worsening beyond the natural progression, the examiner should specify the baseline of the alcohol disorder prior to such worsening, and the chronic, measurable increase in the alcohol disorder resulting from such worsening. The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim of service connection. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


